DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20060220036) in view of Holder et al. (US 20100238669).
Regarding Claim 1, Lee discloses a LED lamp sheet (Fig. 2), comprising; a substrate (211), a wafer (31), and a sealant (26 as recited in [0045], “Further, the lens unit 26 is attached to a top of the reflecting structure 25 to protect the LED 31 from outside environments.”), wherein a body of the substrate is made of a high temperature resistant insulating material (material Si see [0047]), a bottom surface of the substrate is provided with a positive electrode connector (one of 24) and a negative electrode connector (the other of 24), a top surface of the substrate is provided with a first terminal (22 connected to one of 24) electrically connected to the positive electrode connector and a second terminal (the other of 22 connected to the other of 24) 
Lee does not expressly disclose that the sealant is double-humped.
Holder, also in the art of LED illumination, discloses in Fig. 1 a sealant (2) that is double-humped.
It should be noted that the double-hump as disclosed by Holder allows the light source to be optically modified to provide a corresponding wide profile beam or a flat array of multiple ones (see Holder [0003]). Consequently, it would have been obvious to one having ordinary skill in the art at the time of the effective filling date to make the sealant double-humped as taught by Holder for the purpose of allowing the Lee light source to be optically modified to provide a corresponding wide profile beam or a flat array of multiple ones.
Regarding Claim 2, Lee in view Holder teaches the LED lamp sheet according to claim 1, wherein the wafer (31) is electrically connected to the first terminal and the second terminal by using a bonding wire (see Lee [0052]-“ and both terminals of the LED 31 can be respectively connected to the upper electrodes 22 through wire bonding”).
Regarding Claim 3, Lee in view Holder teaches the LED lamp sheet according to claim 1, wherein the wafer is of an inverted structure and is directly electrically connected to the first terminal and the second terminal (as depicted in Fig. 2 of Lee and described in [0052]- “As an example of mounting the LED 31, FIG. 4E shows that the LED 31 is electrically connected with the upper electrodes 22, and at the same time, the 
Regarding Claim 4, Lee in view Holder teaches the LED lamp sheet according to claim 1, wherein both the positive electrode connector and the negative electrode connector are strip-shaped and disposed in parallel (as seen in fig. 3 of Lee).
Regarding Claim 5, Lee in view Holder teaches the LED lamp sheet according to claim 1, wherein both the positive electrode connector and the negative electrode connector pass through the bottom surface of the substrate (as seen in Fig. 2 the pass through occurs via “h”).
Regarding Claim 6, Lee in view Holder teaches the LED lamp sheet according to claim 1.
Lee in view of Holder does not expressly disclose wherein the size of the substrate is (3.5-5) mm x 5.0 mm.
It should be noted that the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed substrate and a device having the claimed relative dimensions would not perform differently than the prior art device (See MPEP 2144 IV A).  Furthermore, Applicant has not demonstrated the criticality of a specific limitation and has merely stated that it is a preference (see page 4 paragraph 4 of the Specification).  Consequently, it would have been obvious to one having ordinary skill in the art at the time of the effective filling date to make the invention as claimed. 
Regarding Claim 7, Lee in view Holder teaches the LED lamp sheet according to claim 1.

It should be noted that the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed sealant and a device having the claimed relative dimensions would not perform differently than the prior art device (See MPEP 2144 IV A).  Furthermore, Applicant has not demonstrated the criticality of a specific limitation. Consequently, it would have been obvious to one having ordinary skill in the art at the time of the effective filling date to make the invention as claimed. 
Regarding Claim 8, Lee in view Holder teaches the LED lamp sheet according to claim 1, 
Lee in view of Holder does not expressly disclose wherein the ratio of the length of the sealant to the center distance of humps is (1.6-1.7): 1.
It should be noted that the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed sealant and a device having the claimed relative dimensions would not perform differently than the prior art device (See MPEP 2144 IV A).  Furthermore, Applicant has not demonstrated the criticality of a specific limitation. Consequently, it would have been obvious to one having ordinary skill in the art at the time of the effective filling date to make the invention as claimed. 
Regarding Claim 9, Lee in view Holder teaches the LED lamp sheet according to claim 1, wherein the substrate is a ceramic substrate (Lee in [0053] discloses a silicon substrate and silicon is considered to be ceramic).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878